Title: To Thomas Jefferson from Henry Dearborn, 28 August 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            Washington August 28th, 1803
          
          The address from Kaskaskias and the petition of Aaron Goff have been duly received.—Mr. W. Clark, having consented to accompany Capt. Lewis, is highly interesting, it adds very much to the ballance of chances in favour of ultimate success.—
          If any considerations whatever would induce my family to make a Journey, it would be that of visiting Monticello, and especially after the friendly & polite invitation of its proprietor, but unfortunately, Mrs. Dearborn & Mrs. Wingate have for ten days past been laid up by intermiting fevers. Mrs. Wingate has nearly recovered, but Mrs. Dearborn is still very low,—when I left home for Bath they were both in such high health, as to decline going into the Country.—
          be pleased Sir to present the best respects of myself & family to Mrs. Randolph & Mrs. Epes, and accept for yourself our united esteem & respect.
          
            H. Dearborn
            
          
        